

STOCK PURCHASE AND SALE AGREEMENT


This STOCK PURCHASE AND SALE AGREEMENT (the “AGREEMENT’) is entered into on the
13th day of February 2018, by and among Berkshire Hathaway Inc., a Delaware
corporation (the “STOCKHOLDER”), National Indemnity Company (“NICO”), a
wholly-owned subsidiary of STOCKHOLDER and Phillips 66, a Delaware corporation
(the “COMPANY”).
WHEREAS, certain wholly-owned subsidiaries of STOCKHOLDER currently own
74,587,892 shares of Common Stock, par value $.01 per share, of the Company,
including 63,291,892 shares owned by NICO (the “SHARES”) and certain STOCKHOLDER
subsidiary defined benefit plans own 6,102,000 shares of Common Stock, par value
$0.1 per share, of the Company, constituting approximately 16.1% of the
outstanding Shares in the aggregate.


WHEREAS, STOCKHOLDER desires to minimize its expense and effort associated with
certain regulatory requirements, including reporting obligations imposed
pursuant to Section 16(a) of the Securities Exchange Act, as amended, and Part
33 of the Federal Energy Regulatory Commission regulations, that currently exist
by virtue of its ownership of more than 10% of the outstanding Shares and,
therefore, desires to reduce its equity ownership interest percentage in the
Company from its current level to approximately 9.8%.


WHEREAS, the Company desires to repurchase from NICO the Purchased Shares (as
defined below).


NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth in this
Agreement, the parties agree as follows:


ARTICLE I
PURCHASE AND SALE
    
1.1    PURCHASE OF SHARES. On the terms and subject to the conditions of this
Agreement, at the Closing, NICO shall sell, assign, transfer and deliver to the
Company, and the Company shall acquire from NICO, thirty-five million
(35,000,000) Shares owned by NICO (the “PURCHASED SHARES”) in exchange for cash
in an aggregate amount calculated at the volume-weighted average price for the
Company’s shares on the New York Stock Exchange on February 13, 2018.




1



--------------------------------------------------------------------------------




ARTICLE II
THE CLOSING


2.1     CLOSING; CLOSING DELIVERIES.


(a)    Subject to clause (d) below, the closing shall take place on February 14,
2018, at a time and place mutually agreed by parties (the “CLOSING”).


(b)    At the Closing, NICO shall cause the Purchased Shares to be transferred
to the Company (and such transfer to be reflected on the share registry of the
Company) free and clear of all liens, claims, security interests, pledges,
charges and other encumbrances.


(c)    At the Closing, the Company shall deliver by wire transfer to the account
to be designated by STOCKHOLDER immediately available funds in U.S. dollars in
an amount equal to the Purchase Price.


(d)    The obligations of the parties hereto to consummate the transaction
contemplated hereby shall be subject to the satisfaction at the Closing of the
condition that there shall be no statute, regulation, injunction, restraining or
other order, rule or decree of any nature of any local, state, federal or
foreign court, arbitrator, arbitral tribunal, or other governmental,
administrative or regulatory entity, agency, instrumentality or authority
(collectively, a “GOVERNMENTAL AUTHORITY”) that is in effect that prohibits,
restricts or prevents consummation of the transaction contemplated hereby.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


To induce STOCKHOLDER and NICO to enter into this Agreement, the Company hereby
represents and warrants to STOCKHOLDER and NICO as follows:


3.1    CORPORATE POWER AND AUTHORITY. The Company is duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Company has all requisite corporate power and authority to enter into and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transaction contemplated by this Agreement. The execution, delivery and
performance of this Agreement by the Company have been duly authorized by all
necessary corporate action on the part of the Company. This Agreement has been
duly executed and delivered by the Company and (assuming due authorization,
execution and delivery by NICO and STOCKHOLDER) constitutes the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms subject to (a) applicable bankruptcy,


2



--------------------------------------------------------------------------------




insolvency, fraudulent conveyance and other similar laws and (b) general
principles of equity, including equitable defenses and limits as to the
availability of equitable remedies, whether such principles are considered in a
proceeding at law or in equity.


3.2    CONFLICTS; CONSENTS AND APPROVALS. To the knowledge of the Company as of
the date hereof, the execution and delivery of this Agreement and the
consummation of the transaction contemplated by this Agreement do not and will
not (a) violate, conflict with, or result in a breach of any provision of, or
constitute a default under, the Company’s Amended and Restated Certificate of
Incorporation or Amended and Restated Bylaws; (b) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Company; or
(c) require any action or consent or approval of, or review by, or registration
of material filing by the Company, other than any filing required pursuant to
the Securities Exchange Act of 1934, as amended, with any Governmental
Authority, except as set forth herein.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER AND NICO


To induce the Company to enter into this Agreement, NICO and STOCKHOLDER
represent and warrant to the Company as follows:


4.1    TITLE TO SHARES. NICO owns beneficially the Purchased Shares and has good
title, free and clear of all liens, claims, security interests, pledges, charges
and other encumbrances, to the Purchased Shares.


4.2    POWER AND AUTHORITY. NICO is duly organized and validly existing under
the laws of the state of Nebraska and STOCKHOLDER is duly organized and validly
existing under the laws of the state of Delaware. NICO and STOCKHOLDER have all
requisite power and authority to enter into and deliver this Agreement, to
perform its obligations hereunder and to consummate the transaction contemplated
by this Agreement. The execution, delivery and performance of this Agreement by
NICO and STOCKHOLDER has been duly authorized by all necessary action on their
parts. This Agreement has been duly executed and delivered by NICO and
STOCKHOLDER and (assuming due authorization, execution and delivery by the
Company) constitutes the legal, valid and binding obligations of NICO and
STOCKHOLDER, enforceable against it in accordance with its terms subject to (a)
applicable bankruptcy, insolvency, fraudulent, conveyance and other similar laws
and (b) general principles of equity, including equitable defenses and limits as
to the availability of equitable remedies, whether such principles are
considered in a proceeding at law or in equity.
        


3



--------------------------------------------------------------------------------




4.3    CONFLICTS; CONSENTS AND APPROVALS. To the knowledge of NICO and
STOCKHOLDER as of the date hereof, the execution and delivery of this Agreement
and the consummation of the transaction contemplated by this Agreement does not
and will not (a) violate, conflict with, or result in a breach of any provision
of, or constitute a default under, NICO’S or STOCKHOLDER’S governing or
organizational documents; (b) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to NICO or STOCKHOLDER; or (c) require
any action or consent or approval of, or review by, or registration or material
filing, other than a filing pursuant to Section 16(a) under the Securities
Exchange Act of 1934, as amended, by it with, any Governmental Authority except
as set forth herein.


4.4    NO AGREEMENTS OR UNDERSTANDINGS. NICO and STOCKHOLDER are not parties to
any contract, agreement, arrangement, understanding or relationship (legal or
otherwise) with any other person, individual, firm, corporation, partnership,
trust, joint venture, governmental authority or other entity with respect to any
securities of the Company, including without limitation transfer or voting of
any securities of the Company, finders fees, joint ventures, loan or option
arrangements, puts or calls, guarantees of profits, division of profits or
losses or the giving or withholding of proxies.


ARTICLE V
ADDITIONAL COVENANTS


5.1    TRANSFER TAXES. NICO shall be responsible for the payment of any stock
transfer or similar taxes in connection with the transaction contemplated by
this Agreement.


5.2    RELATED AGREEMENTS. NICO and STOCKHOLDER agree to cooperate with the
Company in publicly announcing this transaction via a mutually acceptable press
release.


5.3    FURTHER ASSURANCES.
(a)     Each of the parties hereto shall use its reasonable best efforts to
take, or cause to be taken, all appropriate action, to do or cause to be done
all things necessary, proper or advisable under applicable law, and to execute
and deliver such documents and other papers, as may be required to carry out the
provisions of this Agreement and to consummate and make effective the
transaction contemplated by this Agreement.
(b)    Each of the Company, NICO and STOCKHOLDER agrees to cooperate and use its
reasonable best efforts to contest and resist any action, including, without
limitation, administrative or judicial action, and to have vacated, lifted,
reversed or overturned any decree, judgment, injunction or other order (whether
temporary, preliminary or permanent) that is in effect that restricts, prevents


4



--------------------------------------------------------------------------------




or prohibits the consummation of the transaction contemplated by this Agreement,
including,without limitation, by pursuing all reasonably available avenues of
administrative and judicial appeal.


ARTICLE VI
MISCELLANEOUS


6.1    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, which together shall constitute one and the same Agreement. The
parties may execute more than one copy of the Agreement, each of which shall
constitute an original. This Agreement may be delivered via facsimile or
email/pdf, it being the express intent of the Parties that such Agreement signed
and delivered via facsimile or email/pdf shall have the same force and effect as
if it was an original.
6.2    ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements, understandings, arrangements or
representations by or between the parties, written and oral, with respect to the
subject matter hereof.
6.3    THIRD PARTY BENEFICIARIES.    Nothing in this Agreement, express or
implied, is intended or shall be construed to create any third-party
beneficiaries.
6.4    GOVERNING LAW; JURISDICATION. This Agreement shall be governed by the
laws of the State of Delaware, without giving effect to the conflict of laws
principles thereof. Each party irrevocably and unconditionally consents to
submit to the exclusive jurisdiction of the courts of the State of Delaware and
of the United States of America, in each case located in the State of Delaware,
for any action or proceeding arising out of or relating to this Agreement and
the transaction contemplated by this Agreement (and agrees not to commence any
action except in any such court). Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action or proceeding in the
courts of the State of Delaware or of the United States of America, in each case
located in the State of Delaware, and further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any action or
proceeding brought in any such court has been brought in an inconvenient forum.
Each party irrevocably and unconditionally waives any right it may have to a
trial by jury in connection with any action or proceeding arising out of or
relating to this Agreement and the transaction contemplated by this Agreement.
6.5    SPECIFIC PERFORMANCE. The transaction contemplated by this Agreement is
unique. Accordingly, each of the parties acknowledges and agrees that, in
addition to all other remedies to which it may be entitled, each of the parties
hereto is entitled to a decree of specific performance and injunctive and other
equitable relief.


5



--------------------------------------------------------------------------------




6.6    AMENDMENT. This Agreement may not be altered, amended or supplemented
except by an agreement in writing signed by each of the parties hereto.
6.7    NOTICES. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by facsimile,
by courier service or by registered or certified mail to the respective parties
at the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 6.7);
If to NICO, to:
        
National Indemnity Company
1314 Douglas Street
Omaha, NE 68102
Attn: President


With a copy to:
        
National Indemnity Company
1314 Douglas Street
Omaha, NE 68102
Attn: Treasurer


If to STOCKHOLDER, to:


Berkshire Hathaway Inc.
3555 Farnam Street
Omaha, NE 68131
Attn: CFO


With a copy to:
        
Berkshire Hathaway Inc.
3555 Farnam Street
Omaha, NE 68131
Attn: Todd Combs


If to the Company, to:


Phillips 66
1075 W. Sam Houston Parkway N., Suite 200
Houston, TX 77043
Attn: CFO


        


6



--------------------------------------------------------------------------------




With a copy to:


Phillips 66
1075 W. Sam Houston Parkway N., Suite 200
Houston, TX 77043
Attn: General Counsel


6.8    ASSIGNMENT. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by either of the parties (whether by
operation of law or otherwise) without the prior written consent of the other
party. Subject to the preceding sentence, this Agreement shall be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.


6.9    FEES AND EXPENSES. Except as otherwise provided in this Agreement, all
costs and expenses incurred in connection with this Agreement and the
transaction contemplated by this Agreement shall be the responsibility of and
shall be paid by the party incurring such fees or expenses, whether or not the
transaction contemplated by this Agreement is consummated.


IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its officer thereunto duly authorized as of the date first written
above.


Berkshire Hathaway Inc.                
By:    /s/ Marc D. Hamburg                
Name:    Marc D. Hamburg                
Title:    Senior Vice President – CFO            




7



--------------------------------------------------------------------------------






National Indemnity Company            
By:    /s/ Marc D. Hamburg                
Name:    Marc D. Hamburg                
Title:    Chairman                    


Phillips 66
By:    /s/ Kevin J. Mitchell                
Name:    K. J. Mitchell
Title:    Executive Vice President, Finance and
Chief Financial Officer






8

